IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40507
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAVIER BARRAZA-VASQUEZ,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-97-CR-384-1
                        - - - - - - - - - -

                            July 6, 1999

Before WIENER, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Javier

Barraza-Vasquez has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738, 744

(1967).   Barraza has filed a response to the motion, contending

that his attorney erroneously told him that his sentence would be

less than it was and that the district court erred in failing to

depart downward because his criminal history category was




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-40507
                                  -2-

overrepresented.    The record has not been adequately developed to



consider Barraza’s ineffective-assistance claim on direct appeal.

See United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987);

United States v. Delagarza-Villarreal, 141 F.3d 133, 140-41 (5th

Cir. 1998).     Barraza’s challenge to the district court’s failure

to depart downward is unreviewable on appeal because there is no

indication that the district court believed it did not have the

authority to do so.     See United States v. Burleson, 22 F.3d 93,

95 (5th Cir. 1994).

     Our independent review of the brief and the record discloses

no nonfrivolous appellate issue.    Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.